UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 15, 2005*
                               Decided July 18, 2005

                                       Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 03-4302

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 03 CR 303
CIRENIO C. RODRIGUEZ,
    Defendant-Appellant.                      James F. Holderman,
                                              Judge.

                                     ORDER

        Cirenio Rodriguez, a citizen of Mexico, was removed from the United States in
2000 after being convicted of attempted arson in 1992, theft in 1994, and possession
of a firearm by a felon and aggravated battery in 1998. He returned to the United
States without the permission of the Attorney General, and eventually was arrested
in Illinois for possession of a firearm by a felon. A grand jury indicted him in 2003


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 03-4302                                                                      Page 2

on two counts of possession of a firearm by a felon, see 18 U.S.C. § 922(g)(1), and one
count of being present in the United States without permission after being deported
following conviction for an aggravated felony, see 8 U.S.C. § 1326(a), (b)(2). He
pleaded guilty to the immigration charge pursuant to a written plea agreement that
waived his right to appeal his conviction or sentence in exchange for concessions by
the government.

       Despite that waiver Rodriguez appeals, arguing that the district court erred
by sentencing him under the formerly mandatory guidelines regime, see United
States v. Booker, 125 S. Ct. 738 (2005), and contending that a limited remand is
warranted under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). We cannot
reach that issue, however, because his appeal waiver is enforceable. Nothing in
Rodriguez’s plea agreement provides an “escape hatch” enabling him to appeal if the
law changed to his benefit, and, as we recently held, Booker does not invalidate the
parties’ bargain where there is no such express provision. See United States v.
Bownes, 405 F.3d 634, 636 (7th Cir. 2005). Our opinion in United States v. Loutos,
383 F.3d 615 (7th Cir. 2004), which does not discuss the effect of the appeal waiver in
that case, cannot be read as inconsistent with Bownes.

      Rodriguez’s appeal is DISMISSED.